UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KATRINA QUEEN et al.,                        :
                                             :
                      Plaintiffs,            :       Civil Action No.:      10-2017 (RMU)
                                             :
                      v.                     :       Re Document No.:       36
                                             :
JANET SCHMIDT et al.,                        :
                                             :
                      Defendants.            :

                                    MEMORANDUM OPINION

       This case stems from a dispute over the administration of a trust. The plaintiffs, a group

of former trustees to the estate of Elberta Douglass, allege that defendant Janet Schmidt acted

improperly by amending the trust so that defendants Mark Cera and Bonnie Miller would be

appointed as trustees in the plaintiffs’ stead. See generally Notice of Removal, Ex. 1 (“Compl.”)

¶¶ 9-16. The plaintiffs originally brought suit against defendants Schmidt, Cera and Miller in the

Superior Court of the District of Columbia, and the defendants removed to this court. See

generally Notice of Removal. This matter is currently before the court on the plaintiffs’ motion

to remand. See generally Pls.’ Mot. to Remand.

       Courts must strictly construe removal statutes. Williams v. Howard Univ., 984 F. Supp.

27, 29 (D.D.C. 1997) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107-09 (1941)).

The court must resolve any ambiguities concerning the propriety of removal in favor of remand.

Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999); Nwachukwu v. Karl,

223 F. Supp. 2d 60, 66 (D.D.C. 2002). If a lack of subject-matter jurisdiction becomes apparent

at any point prior to final judgment, the removal court must remand the case to the state court

from which the defendants originally removed the case. 28 U.S.C. § 1447(c). In the event that

the federal court lacks subject matter jurisdiction, remand is mandatory. Republic of Venez. v.
Philip Morris, Inc., 287 F.3d 192, 196 (D.C. Cir. 2002); Johnson-Brown v. 2200 M St. LLC, 257

F. Supp. 2d 175, 177-78 (D.D.C. 2003). When the plaintiff files a motion to remand, the

defendant bears the burden of proving federal jurisdiction. Kokkonen v. Guardian Live Ins. Co.

of Am., 511 U.S. 375, 377 (1994); Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921);

Nat’l Org. for Women v. Mut. of Omaha Ins. Co., 612 F. Supp. 100, 101 (D.D.C. 1985).

       The plaintiffs argue that this court lacks subject matter jurisdiction because this matter

may interfere with the administration of a decedent’s estate. See Pls.’ Mot. to Remand at 2-3.

Accordingly, the plaintiffs argue that this case falls under the “probate exception” to diversity

jurisdiction. See id. In response, the defendants do not substantially challenge the plaintiffs’

argument, choosing instead to assert in a conclusory manner that this court retains its subject

matter jurisdiction notwithstanding the probate exception. See Def. Schmidt’s Notice of

Challenge to Certificate of Service (“Def. Schmidt’s Opp’n”) at 6-7.

       Under the probate exception to federal diversity jurisdiction, a federal court has no

subject matter jurisdiction to hear a case that might interfere with the administration of a

decedent’s estate – even if the prerequisites to diversity jurisdiction are otherwise met. See

Markham v. Allen, 326 U.S. 490, 494 (1946). The trust in this matter governs the disposition of

the property of Elberta Douglass, who died in January 2010. Pls.’ Mot. to Remand at 3; Compl.

¶ 16. The plaintiffs argue that because the trust governs the disposition of a decedent’s estate,

this case falls within the probate exception and this court lacks subject matter jurisdiction. Pls.’

Mot. to Remand at 3. None of the defendants have provided this court with any argument,

evidence or case law which might persuade the court to reach a contrary conclusion. See

generally Def. Schmidt’s Opp’n.
       Thus, at a minimum, factual ambiguities exist between the parties regarding whether this

court has subject matter jurisdiction. These ambiguities weigh in favor of remand. Nwachukwu,

223 F. Supp. 2d at 66. Because the plaintiffs have shown that the defendants have not met their

burden of proving that subject matter jurisdiction exists, Kokkonen, 511 U.S. at 377, the court is

obligated to remand the case to the court in which the defendants were originally sued, 28 U.S.C.

§ 1447(c) (instructing district courts to remand if it appears that subject matter jurisdiction is

lacking).

       For the foregoing reasons, the court grants the plaintiffs’ motion to remand. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 14th

day of September, 2011.

                                                                  RICARDO M. URBINA
                                                                 United States District Judge